Citation Nr: 1145189	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for a seizure disorder, rated as 10 percent disabling from November 4, 1996 through March 12, 2008.

2.  Entitlement to an increased rating for a seizure disorder, rated as 20 percent disabling effective March 13, 2008.   

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and April 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in March 2007 and April 2009; statements of the case were issued in February 2008 and June 2010; and substantive appeals were received in March 2008 and June 2010.   

The February 2007 rating decision granted service connection for a seizure disorder and granted a 10 percent disability rating effective November 4, 1996 (the date of the Veteran's reopened claim).  By way of a June 2010 rating decision, the RO increased the Veteran's rating to 20 percent effective March 13, 2008 (the date that the Veteran's substantive appeal was received).  Since the increased rating did not date back to the receipt of the reopened claim, there are two separate time periods to consider.  

The Veteran presented testimony at a Board hearing in August 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Seizures
At the Veteran's August 2011 Board hearing, he stated that he believed his most recent VA examination occurred last year.  He then stated that his seizures have become more severe since then.  However, he also stated that his most recent examination occurred within a week of the hearing (he testified that his most recent examination was Tuesday).  The Board finds it likely that the Tuesday examination was an outpatient treatment report, and not a VA examination for compensation and pension purposes.  In any case, the Board notes that the outpatient treatment records in the claims file are only dated through March 2011.  The RO obtain outpatient treatment records that have been generated since that time.  

The most recent VA examination report for seizures that the Board can locate is dated December 2008.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  As noted above, the Veteran testified that his seizure disorder has become more severe within the past year.  Consequently, the Board finds that a new VA examination is warranted in order to determine the current severity of the disability.  

TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected seizure disorder.     
 
Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should obtain any and all relevant outpatient treatment records dated March 2011 to the present.

2.  The AMC should schedule the Veteran for a VA examination for the purpose of determining the severity of the Veteran's seizure disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


